 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HERMELINDA GONZALEZ,                              No. 1:20-cv-01244-DAD-HBK (SS)
12                       Plaintiff,
13           v.                                         ORDER REMANDING CASE UNDER
                                                        SENTENCE FOUR OF 42 U.S.C.§ 405(g)
14    ANDREW SAUL, Commissioner of Social               PURSUANT TO THE STIPULATION OF
      Security,                                         THE PARTIES
15
                         Defendant.                     (Doc. No. 18)
16

17

18          On April 29, 2021, the parties filed a stipulation agreeing to remand this case for further

19   administrative action pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. No. 18.) The parties

20   agree that on remand, the Commissioner will conduct any necessary further proceedings,

21   including but not limited to re-evaluating the evidence of record, and issue a new decision. (Id.)

22          Good cause appearing, and pursuant to the parties’ stipulation, this case is hereby

23   remanded to the Commissioner of Social Security for further proceedings consistent with the

24   terms of the parties’ stipulation. The Clerk of the Court is directed to enter final judgment in

25   favor of plaintiff, and against defendant, reversing the final decision of the Commissioner.

26   IT IS SO ORDERED.
27
        Dated:     May 13, 2021
28                                                      UNITED STATES DISTRICT JUDGE
                                                        1
